 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     EMILIO NAVARRO-VELASQUEZ
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-0013-MCE
12                                              )
                        Plaintiff,              )   STIPULATION AND ORDER TO
13                                              )   CONTINUE STATUS CONFERENCE AND
     vs.                                        )   EXCLUDING TIME
14                                              )
     EMILIO NAVARRO-VELASQUEZ,                  )   Date: April 4, 2019
15                                              )   Time: 10:00 a.m.
                       Defendant.               )   Judge: Hon. Morrison C. England, Jr.
16                                              )
                                                )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Shea Kenny, Assistant United States Attorney, counsel for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Emilio Navarro-Velasquez, that the status conference currently scheduled
21
     for April 04, 2019 be continued to May 02, 2019.
22
            The government has provided 1,026 pages of discovery, including documents related to
23
     the defendant’s prior immigration proceedings and previous criminal cases. At the defense’s
24
     request, the government has also produced audio recordings of the defendant’s immigration
25
     proceedings. Defense counsel requires additional time to review this discovery and for
26
     continued legal research, investigation, and preparation. Further, due to an ongoing health issue
27
     with the defendant – which began on or around March 6, 2019 and for which he has yet to be
28

      Stipulation and Order to                       -1-
      Continue Status Conference
 1   transported for treatment – defense counsel has been unable to effectively communicate with him

 2   about his case. Defense counsel therefore requires additional time to communicate with the

 3   defendant about his case. The defense anticipates this issue sufficiently resolving within the next
 4   two weeks, which would leave sufficient time for communication with the defendant about how
 5   to proceed with his case. Defense counsel believes that failure to grant the above-requested
 6   continuance would deny her the reasonable time necessary for effective preparation, taking into
 7   account the exercise of due diligence. The government does not object to the continuance.
 8          The parties further request to exclude time between April 04, 2019 and May 02, 2019
 9   under the Speedy Trial Act pursuant to Title 18, United States Code, Section 3161(h)(7)(A) and
10   (B)(iv) (Local Code T4), because it results from a continuance granted by the Court at
11   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
12   such action outweigh the best interest of the public and the defendant in a speedy trial. The
13   parties agree that the interests of justice outweigh the best interests of the public and the
14   defendant in a speedy trial and request the Court so to find.
15                                                  Respectfully submitted,
16                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
17
18   Date: April 2, 2019                            /s/ Christina Sinha
                                                    CHRISTINA SINHA
19                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
20                                                  EMILIO NAVARRO-VELASQUEZ
21
22
     Date: April 2, 2019                            MCGREGOR W. SCOTT
23                                                  United States Attorney

24                                                  /s/ Shea Kenny
                                                    SHEA KENNY
25                                                  Assistant United States Attorney
26                                                  Attorney for Plaintiff

27
28

      Stipulation and Order to                         -2-
      Continue Status Conference
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status
 4   conference in this matter scheduled for April 04, 2019, is vacated. A new status conference is
 5   scheduled for May 02, 2019 at 10:00 a.m. The Court further finds, based on the representations
 6   of the parties and Defendant’s request, that the ends of justice served by granting the continuance
 7   outweigh the best interests of the public and the Defendant in a speedy trial. Time shall be
 8   excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) & (B)(iv) and Local Code T4,
 9   to allow necessary attorney preparation taking into consideration the exercise of due diligence
10   for the period from April 4, 2019, up to and including May 02, 2019.
11          IT IS SO ORDERED.
12   Dated: April 8, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                         -3-
      Continue Status Conference
